Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 10, 2021

The Court of Appeals hereby passes the following order:

A21D0399. SHANITA MATTHEWS v. MARK BUTLER, COMMISSIONER
    OF THE DEPARTMENT OF LABOR.

      We dismissed as untimely Shanita Matthews’s application for discretionary
review. Matthews has filed a motion for reconsideration. Upon review of the motion
for reconsideration, we agree with Matthews that her application was timely filed.
Accordingly, we hereby GRANT Matthew’s motion for reconsideration, VACATE
our dismissal order of July 21, 2021, and REINSTATE the application.
      Upon consideration of the merits of Matthews’s application for discretionary
appeal, it is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/10/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.